Citation Nr: 1004582	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  04-30 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to May 
1973.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.

In a June 2007 decision, the Board denied entitlement to 
service connection for PTSD.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a June 2008 order, the Court 
granted the parties' Joint Motion to vacate and remand the 
2007 Board decision.  Pursuant to the actions requested in 
the Joint Motion, the issue was remanded to the Board for 
additional development and readjudication consistent with 
the directives contained therein.

In current status the case returns to the Board following 
the completion of development made pursuant to its December 
2008 remand.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD, and medical 
providers have related the diagnosis to claimed in-service 
stressors.

2.  The Veteran did not engage in combat with the enemy.

3.  The Veteran's claimed in-service stressful experiences 
have not been corroborated by service records, or other 
credible supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the 
record must contain the following: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology 
and the claimed in-service stressor. 38 C.F.R. § 3.304(f); 
See also, Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 
3.304(f).  The Court of Appeals for Veterans Claims has 
taken judicial notice of the mental health profession's 
adoption of the DSM-IV.  Cohen, supra.  According to the 
current criteria, a diagnosis of PTSD requires exposure to a 
traumatic event, or stressor.  A stressor involves exposure 
to a traumatic event in which the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others, and the 
person's response involved intense fear, helplessness, or 
horror.  The sufficiency of a stressor is a medical 
determination, and the occurrence of a claimed stressor is 
an adjudicatory determination.  Id. 

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).

If the evidence shows that the Veteran did not serve in 
combat with enemy forces during service, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must 
be independent evidence to corroborate the Veteran's 
statement as to the occurrence of any claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  A medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors. Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered 
by the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Analysis

The Veteran asserts that service connection is warranted for 
his PTSD.

In this case, the Veteran is not claiming, nor does the 
evidence show, that he was engaged in combat with the enemy 
while in service.  The Veteran's DD Form 214 reflects that 
he had 1 year and 1 month of foreign and/or sea service.  He 
served as a clerk typist.  Although the Veteran's service 
personnel records show that he participated in the Vietnam 
Counteroffensive Phase VII, his records do not show that he 
engaged in combat against the enemy, such as by award of 
combat citations (e.g., Combat Infantryman Badge, Bronze 
Star, or Air Medal with "V" device).  The service treatment 
records, as well as the post service evidence of record, 
does not establish that the Veteran engaged in combat with 
the enemy either.  Instead, the Veteran asserts that he was 
exposed to a non-combat related stressful situation during 
his active military service, when he witnessed the 
"colossal" amount of human bodies in body bags.  Since there 
is no evidence that the Veteran engaged in combat, there 
must be credible supporting evidence of the claimed in-
service stressors.  38 C.F.R. § 3.304(f).

Review of the record reveals the Veteran received a 
diagnosis of PTSD, attributable to his military service, 
during the November 2003 VA examination.  The Board notes 
the diagnosis was rendered based upon the Veteran's report 
of stressful events in service, and the RO's notation that 
the Veteran's stressor has been conceded because he 
participated in the Vietnam Counteroffensive Phase VII 
campaign.  However, because as previously stated, the 
Veteran did not engage in combat with the enemy, the 
controlling issue in this case is whether there is 
independent, credible supporting evidence to corroborate the 
Veteran's statements as to the occurrence of the claimed 
stressor.  See Doran, supra; 38 C.F.R. § 3.304(f).  In this 
context, the Board notes that, although the credible 
supporting evidence need not be service department evidence, 
service department records cannot contradict the Veteran's 
testimony regarding inservice stressors.  Id.

After careful review of the evidence, the Board finds the 
Veteran has not provided any stressor that can be verified 
by the service department or provided any credible 
supporting evidence showing that his claimed stressor 
actually occurred.  The Board does note the Veteran has 
attempted to provide clarifying information regarding his 
stressor, such as an approximate date and the names of 
fellow soldiers.  The Veteran has delineated his purported 
in-service stressors on several written statements.  The RO 
unsuccessfully attempted to verify the claimed stressors 
with government agencies.  In a July 2009 letter, the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
informed the RO that they were unable to locate 1970 through 
1971 unit records for the 45th Military Intelligence Company.  
They further noted that anecdotal incidents are not 
researchable and that in order to be researched, incidents 
must be reported and documented.  Since this request was not 
valid for JSRRC purposes, it was closed in the JSRRC 
database.  Although the Veteran has given some details, he 
has not provided adequate information about the 
circumstances of witnessing the body bags.  In essence, the 
Veteran's lack of detail about the alleged incident makes it 
impossible for it to be verified.  See 38 C.F.R. § 3.159 
(c)(2)(i) (2009).  Thus, the RO has been unable to obtain 
corroborating evidence of his stressors.

The Board has carefully reviewed all of the evidence to 
include the service treatment records, VA examination 
report, and the Veteran's stressor statements.  The Board 
acknowledges an assessment of PTSD according to the 2003 VA 
examination.  It appears that such diagnosis was rendered 
based on the report by the Veteran that he had been 
subjected to the aforementioned events during his military 
service and given the fact the stressors had been 
erroneously conceded.  See Reonal v. Brown, 5 Vet. App. 458, 
494-95 (1993) (the presumption of credibility is not found 
to "arise" or apply to a statement to a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  Further, the November 2003 VA examiner made no 
reference to any credible supporting evidence that the 
events as described by him actually occurred. See Swann v. 
Brown, 5 Vet. App. 229, 232-33 (1993) (where a veteran's 
alleged stressors are uncorroborated, the Board is not 
required to accept a recent diagnosis of PTSD as being the 
result of the veteran's service).

Although, the examiner noted that the Veteran's stressors 
were conceded, notations by the VA examiner are not 
sufficient evidence that the alleged in-service stressor 
events occurred.  Whether the Veteran was actually exposed 
to a stressor in service is a factual determination and the 
Board is not bound to accept such statements simply because 
treating medical providers may have done so.  The Veteran's 
statements, or those of medical professionals, cannot 
fulfill this requirement.  Moreau, 9 Vet. App. at 395 - 396; 
see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) 
(holding that a veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor).  

The Board in no way intends to impugn the sincerity of the 
statements made by the Veteran; however, his statements that 
these events occurred are insufficient, by themselves, to 
establish entitlement to service connection.  Additionally, 
service treatment records and service personnel records do 
not indicate the Veteran experienced any life threatening 
incidents in service or assist him in establishing that the 
claimed event occurred.  There is no independent evidence of 
record showing that his military occupational specialty 
(MOS) as a clerk typist exposed him to the asserted 
stressful event, or any other events involving intense fear, 
helplessness, or horror.  In fact, according to an April 
1973 separation examination, the Veteran psychiatric 
evaluation was considered normal; and the Veteran reported 
no regarding frequent trouble sleeping, depression or 
excessive worry, and nervous trouble of any sort.  Thus, the 
Board finds that the Veteran's description of the claimed 
stressors lacks credibility.  

The Board has also reviewed the internet articles and other 
information submitted by the Veteran and his attorney.  
However, this evidence is of little probative value because 
it does not reference the Veteran and does not confirm that 
the Veteran experienced the alleged stressor.  The report is 
also inconsistent with the Veteran's account of seeing 
stacks of black bags, which contained dead bodies.  As 
previously noted, the Veteran's military occupational 
specialty was as a clerk.  There is no evidence of record 
showing that the Veteran was stationed in Tan Son Nhut, and 
by the Veteran's own admission, he does not assert such.  
Rather, he claims that he drove by the stack of black bags.  
However, in the articles submitted by the Veteran and his 
attorney, there is no indication that body bags were stacked 
in driver's view.  In fact, the AWM Collection Record 
reflects that the body bags were stored in "reefer boxes", 
that is refrigerator boxes and that the mortuary had five 
such storage boxes.  It was also noted that an in-processing 
section housed the x-ray room, autopsy room and embalming 
room.  The articles and other evidence of record simply do 
not corroborate the Veteran's assertions of seeing "stacks 
of black bags" while driving.  Thus, the evidence is of 
insufficient probative value to substantiate the claim.  
Libertine v. Brown, 9 Vet. App. 521 (1996).

Consequently, absent probative supporting evidence that the 
claimed in-service stressors actually occurred, an essential 
element for a grant of service connection for PTSD is not 
established.  While the Veteran may or may not have a viable 
diagnosis of PTSD, there is no persuasive and credible 
supporting evidence that any claimed in-service stressor 
actually occurred to support such a diagnosis, or medical 
evidence of a link between current symptomatology and a 
verified stressor.  The most recent diagnosis of PTSD is 
based on his history absent corroboration or verification of 
any kind.  This is simply, in the aggregate, an inadequate, 
incredible and unpersuasive basis for a grant of service 
connection.  Thus, service connection for PTSD is not 
warranted.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus, the benefit of the doubt 
doctrine does not apply to the instant case and the claim is 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).   

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
November 2003, before the original adjudication of the 
claim.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to 
inform VA of any additional information or evidence that VA 
should have.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In addition to the foregoing analysis, to whatever extent 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the Veteran in proceeding with 
the present decision.  Since the issue of entitlement to 
service connection for PTSD is being denied, any such 
questions are moot.  The Veteran has had ample opportunities 
to meaningfully participate in the adjudicative claims 
process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied. 
 All available service treatment records were obtained.  A 
VA examination was performed in 2003 in order to obtain 
medical evidence as to the nature and etiology of the 
claimed disability.  The Board also finds that the VA 
examination is adequate for rating purposes. The report 
contains a discussion of the Veteran's purported history and 
pertinent clinical findings.  Although the examiner 
incorrectly believed the Veteran's stressors to be conceded, 
no stressor has been verified; and thus the Board concludes 
that no further evidentiary development of the issue 
adjudicated in this decision is required. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  There is no identified 
relevant evidence that has not been accounted for.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


